DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because there are no reference characters for the first area, the second area and the pad.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  FLEXIBLE DISPLAY APPARATUS INCLUDING DUMMY PATTER BETWEEN WIRINGS.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The first area, the second area and the pad were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 12 and 17 recites the limitation "the first wiring{s)" in lines 2-3, 6, 1 and 2-3, respectively.
Claim 11 recites the limitation "the plurality of wirings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US 2018/0301520 A1).
In regard to claim 1, Jin et al. teach a flexible display apparatus (See Figure 1) comprising:  a flexible substrate 100 having an active area DA and an inactive area NDA, wherein the inactive area NDA includes a first area 1A adjacent to the active area DA, a second area 2A in which a pad 420 is disposed, and a bending area BA disposed between the first area 1A and the second area 2A; a plurality of wirings 310/320 extended from the second area 2A to the first area 1A and disposed in the bending area BA; and a dummy pattern 300 disposed between the plurality of wirings 310/320 (Figures 1-2, 4 and 10-14, pages 2-6 and 10, paragraphs [0051]-[0094] and [0141]-[0148]).
In regard to claim 2, Jin et al. teach the dummy pattern 300 including at least two dummy patterns spaced apart from the plurality of wirings 310/320 (Figures 1-2, 4 and 10-14, pages 2-6 and 10, paragraphs [0051]-[0094] and [0141]-[0148]).
In regard to claim 3, Jin et al. teach the plurality of wirings 310/320 spaced apart from each other by a first interval, and the at least two dummy patterns 300 spaced apart from each other by a second interval (Figures 1-2, 4 and 10-14, pages 2-6 and 10, paragraphs [0051]-[0094] and [0141]-[0148]).
In regard to claim 4, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regard to claim 5, Jin et al. teach the plurality of wirings 310/320 disposed in the bending area BA including a bending upper wiring 310u (See Figure 4) and a bending lower wiring 320u (See Figure 4) (Figures 1-2, 4 and 10-14, pages 2-6 and 10, paragraphs [0051]-[0094] and [0141]-[0148]).
In regard to claim 6, change only in form, proportions, or degree or substitution of equivalent, doing substantially the same thing in the same way by substantially the same means with better results is not such an invention as will sustain a patent.  Higley v. Brenner, 387 F.2d 855, 128 U.S. App. D.C. 290 (1967).
In regard to claim 7, Jin et al. teach a crack stopper structure 400 disposed in vicinity of an outermost first wiring 310 in the bending area BA (Figures 1-2, 4 and 10-14, pages 2-6 and 10, paragraphs [0051]-[0094] and [0141]-[0148]).
In regard to claim 8, Jin et al. teach the at least two dummy patterns 300 spaced apart from the first wiring 310 by the second internal, and extending to the first area 1A and the second area 2A along the first wiring 310 (Figures 1-2, 4 and 10-14, pages 2-6 and 10, paragraphs [0051]-[0094] and [0141]-[0148]).
In regard to claim 9, Jin et al. teach a crack stopper structure 400 disposed adjacent to the bending upper wiring 310u (See Figure 4) and the bending lower wiring 320u (See Figure 4) disposed at an outermost portion of the bending area BA (Figures 1-2, 4 and 10-14, pages 2-6 and 10, paragraphs [0051]-[0094] and [0141]-[0148]).
In regard to claim 10, Jin et al. teach a flexible display apparatus (See Figure 1) comprising:  a substrate 100 including a display area DA and a non-display area NDA, wherein the non-display area NDA includes a first area 1A, a second area 2A and a bending area BA disposed between the first area 1A and the second area 2A; a plurality of first wirings 310/320 extending to the first area 1A and the second area 2A; and a dummy pattern 300 extended in a same direction as the first wirings 310/320 between the plurality of first wirings 310/320 (Figures 1-2, 4 and 10-14, pages 2-6 and 10, paragraphs [0051]-[0094] and [0141]-[0148]).
In regard to claim 11, Jin et al. teach the dummy pattern 300 including at least two dummy patterns 300 spaced apart from the plurality of wirings 310/320 (Figures 1-2, 4 and 10-14, pages 2-6 and 10, paragraphs [0051]-[0094] and [0141]-[0148]).
In regard to claim 12, Jin et al. teach the first wirings 310/320 and the dummy patterns 300 formed of a same material (Figures 1-2, 4 and 10-14, pages 2-6 and 10, paragraphs [0051]-[0094] and [0141]-[0148]).
In regard to claim 13, Jin et al. teach each of the dummy patterns 300 having a rectangular shape (Figures 1-2, 4 and 10-14, pages 2-6 and 10, paragraphs [0051]-[0094] and [0141]-[0148]).
In regard to claim 14, Jin et al. teach the plurality of first wirings 310/320 spaced apart from each other by a first interval, and the at least two dummy patterns 300 spaced apart from each other by a second interval (Figures 1-2, 4 and 10-14, pages 2-6 and 10, paragraphs [0051]-[0094] and [0141]-[0148]).
In regard to claim 15, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regard to claim 16, Jin et al. teach a crack stopper structure 400 disposed in vicinity of an outermost first wiring 310/320 in the bending area BA (Figures 1-2, 4 and 10-14, pages 2-6 and 10, paragraphs [0051]-[0094] and [0141]-[0148]).
In regard to claim 17, Jin et al. teach the at least two dummy patterns 300 spaced apart from the first wiring 310/320 by the second internal are extend to the first area 1A and the second area 2A along the first wiring 310/320 (Figures 1-2, 4 and 10-14, pages 2-6 and 10, paragraphs [0051]-[0094] and [0141]-[0148]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Choi (US 2018/0097044 A1)		Moon et al. (US 2018/0120997 A1)
Park et al. (US 2018/0040672 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
April 27, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822